Citation Nr: 1445541	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-28 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served in the Army from December 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to service connection for PTSD.  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of PTSD resulting from his service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2014); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2014).  Similarly, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).  Otherwise, the law requires verification of a claimed stressor.  

In the instant case, the RO's September 2009 rating decision conceded that the Veteran experienced a stressor, as he served in combat as a weapons infantryman and grenadier in Korea.  The Veteran had submitted a February 2009 statement outlining his claimed stressors.  The Board agrees with and upholds the RO's conclusion in this regard.  

The Board notes that there is some disagreement among medical professionals as to whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  The Veteran has multiple diagnoses of PTSD-by multiple medical examiners, including some mental health professionals in the VA Medical Center (VAMC) in Gainesville-dating from at least 2005 to 2012.  The Veteran was diagnosed with "prolonged" PTSD in 2005, and "chronic" PTSD in 2006.  The Veteran was also diagnosed with PTSD in 2009 and 2011.  A 2012 questionnaire further supports a PTSD diagnosis.  In July 2007, a VAMC physician stated: "I am of the opinion that underlying anxiety related to very probable PTSD needs to be addressed in intensive psychological management" (emphasis added).  Also, in August 2012, a Disability Benefits Questionnaire was submitted in which one of his health care providers again indicated that he warranted a diagnosis of PTSD.  The Board notes that a PTSD diagnosis made by a mental health professional is presumed to have been made in accordance with the applicable DSM-IV criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The record further supports that the Veteran's current PTSD diagnosis is linked to his military service.  On several occasions, a medical examiner noted that the Veteran screened positive for PTSD as related to combat.  In July 2007, an examiner reported: "Veteran admits recurrent intrusive thoughts about past military experience and trauma while in Korea."  In August 2007, the Veteran reported to his examiner flashbacks to the Korean war, being easily startled, and avoiding stimuli associated with the war.

By contrast, in September 2009, a VA examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, citing: "Results of the CAPS and Mississippi scale do not support the diagnosis."  

Thus, there is medical evidence both supporting and disputing a current diagnosis of PTSD, based on consideration of the DSM-IV criteria and, at least in part, the Veteran's reported in-service stressors.  The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from PTSD as caused by his service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


